DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al (US 2018/0090271).
Regarding claim 1, ITO discloses a multilayer electronic component (Fig. 1, 10), comprising: a body (Fig. 1, 12) including dielectric layers (Fig. 13, 13) and a capacitance 5forming portion (Fig. 13, area around 14) including first and second internal electrodes (Fig. 13, 141/142) alternately layered in a layering direction (Fig. 13, T) with a respective one of the dielectric layers interposed therebetween and upper and lower cover portions (Fig. 13, 13 above top 14 and 13 below bottom 14) respectively disposed on and below the capacitance forming portion (Fig. 13), the body including first and 10second surfaces (Fig. 13, 12a/12b) opposing each other in the layering direction, third and fourth surfaces (Fig. 13, 12e/12f) connected to the first and second surfaces and opposing each other (Fig. 13), and fifth and sixth (Fig. 3, 12c/12d) surfaces connected to the first to fourth surfaces and opposing each other (Fig. 3); 
Regarding claim 2, ITO further discloses that Tp is 10 µm or greater and 300 µm or less (Thickness is from 30 µm to 850 µm [0041]).  
Regarding claim 3, ITO further discloses that Rmax is 9 µm or less (surface roughness of 0.3 µm or less [0161]).  
Regarding claim 4, ITO further discloses that Tp/Ra is 50 or higher, in which Ra is defined as arithmetical average roughness of each of the first and second 15surfaces on the ends of the first and second conductive resin layers (would be achieved when Tp is greater than 15 µm and since Tp = 30-850 and Ra is less than 0.3; Tp/Ra would be 100-2833 which teaches the claim limitation).  
Regarding claim 5, ITO further discloses that Ra is 7 µm or less (surface roughness of 0.3 µm or less [0161]).  
Regarding claim 7, ITO further discloses that the body includes first and second margin portions (Fig. 3, 13 on sides of 14) disposed on both side surfaces of the capacitance forming portion, respectively (Fig. 3).  
Regarding claim 11, ITO further discloses that the first and second electrode layers include a conductive metal and glass ([0056]).  
Regarding claim 12, ITO further discloses that the first and second conductive resin layers include a conductive metal and a base resin ([0217]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al (US 2018/0090271).
Regarding claim 6, ITO further teaches that they first and second electrode layers are full of voids and glass giving it a cushioning property ([0066]).

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention that an arithmetical average roughness of each of the first and second surfaces in contact with the first and second electrode layers is greater than Ra would be true as the resin layer on a void filled cushioning layer would have greater roughness than the resin layer on a harder more solid surface.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al (US 2018/0090271) in view of MIZUNO et al (US 2016/0284471).
Regarding claim 8, ITO further teaches that R2max is 0.3 µm or less (surface roughness of 0.3 µm or less [0161]).
However, ITO fails to teach that Wm is at least 9 µm when Wm is defined as a dimension, in a direct connecting the fifth and sixth surfaces, of each of the first and second margin portions.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of ITO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, ITO further teaches that R2a is less than at least 0.3 µm (surface roughness of 0.3 µm or less [0161]).
However, ITO fails to teach that Wm is at least 15 µm when Wm is defined as a dimension, in a direct connecting the fifth and sixth surfaces, of each of the first and second margin portions.
MIZUNO teaches that Wm is at least 9 µm (up to 50 µm [0128]) which would combine teach that Wm/R2a is up to 167 (50/0.3) which teaches the claim limitations.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of ITO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, ITO further teaches that they first and second electrode layers are full of voids and glass giving it a cushioning property ([0066]).
However, ITO fails to fully teach that an arithmetical average roughness of each of the fifth and sixth surfaces in contact with the first and second 25electrode layers is greater than R2a.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention that an arithmetical average roughness of each of the fifth and sixth surfaces in contact with the first and second 25electrode layers is greater than R2a would be true as the resin layer on a void filled cushioning layer would have greater roughness than the resin layer on a harder more solid surface.
In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).

Additional Relevant Prior Art:
ANDO et al (US 2017/0098506) teaches relevant art in Fig. 3-4.
LIM et al (US 2017/0330688) teaches relevant art in Fig. 1-3G.
CHUNG et al (US 2013/0250476) teaches relevant art in Fig. 4-6.
LEE et al (US 2014/0151101) teaches relevant art in Fig. 2-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848